PER CURIAM.
Vacated and remanded. See Dep’t of Revenue v. Reyes, 181 So.3d 1270, 1271 (Fla. 1st DCA 2015). In previous cases raising the same issue presented here, we have clarified, with citation to Reyes, that an Administrative Law Judge has subject matter jurisdiction to issue a final support order that departs from the original amount of child support granted in a proposed order. Prior support orders founded on this pre-Reyes misinterpretation of the law likely have adversely impacted both parents and children. Unfortunately, a majority of parties in these child support cases are self-represented and do not have the means or the ability to follow the decisions of this Court, and may lack knowledge of their rights to petition for modification based on a previous error of law, and knowledge of the procedures necessary to secure those rights. In light of Reyes and our clarification of law, we encourage counsel, where appropriate, to provide appropriate notice of rights and procedures to this class of litigants.
BILBREY, KELSEY, and M.K. THOMAS, JJ., concur.